Citation Nr: 1740438	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-34 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to a total rating on the basis of individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION


The Veteran had active service from March 1968 to May 1969.

This appeal comes to the Board of Veterans Appeals (Board) from a September 2012 rating action by the Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims for service connection.

In November 2014, the Veteran requested a hearing before a Veterans Law Judge at the RO. However, in August 2015, the Veteran withdrew his request for a hearing. See 38 C.F.R. § 20.702(e) (2015). Accordingly, the Board will proceed without further delay.

These claims were previously remanded by the Board in November 2016 for additional development including a VA examination and opinion. The development has been complete and jurisdiction has returned to the Board. 


FINDINGS OF FACT

1. Bilateral hearing loss disability did not have onset during active service or within one year of service discharge and is not otherwise related to active service.

2. The Veteran is not precluded from securing or following a substantially gainful occupation due to a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria for a TDIU rating have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection - Bilateral Hearing Loss Disability 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For certain chronic disorders, including sensorineural hearing loss, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection. Id. 

Even where service connection cannot be presumed, service connection may still be established on a direct basis. See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria. 38 C.F.R. § 3.385 (2016). For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. Id. Moreover, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for hearing loss disability.

The Veteran claims entitlement to service connection for bilateral hearing loss disability as a result of in-service noise exposure. 

The Board remanded the claim due a finding that the November 2011 VA exam had an incomplete rationale. Specifically, the examiner had concluded the Veteran did not have a bilateral hearing loss disability at separation and concluded that the current hearing loss disability was not related to service. The Board founds that the examiner needed to address any threshold shift of the Veteran's hearing from entrance to separation. The Veteran received a new audiology examination in December 2016. Following a review of the claims file, a VA examiner opined that it is less likely as not that the Veteran's current hearing loss disability began in or is related to active duty service.

Regarding evidence of a current disability, the examinations established that the Veteran has a current bilateral hearing loss disability as defined under 38 C.F.R. § 3.385. However, in regard to a relationship to military service, the Board finds that the preponderance of the evidence is against the claim. For example, the Veteran's service treatment records do not document any complaints, diagnosis, or treatment of bilateral hearing loss disability. In fact, at service discharge, in the Report of Medical History that he completed at that time, when asked if he had ever had or had then "hearing loss," and the Veteran checked no. The Board accords high probative value to this report, as the Veteran completed it contemporaneously with service. Thus, the Veteran specifically denied hearing loss at the time of service discharge, which is not consistent with his current allegation of having hearing loss that began in service.

Although the evidence of record fails to indicate any clinical hearing loss within the relevant auditory thresholds during service, the Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence of a current hearing loss disability and a medically-sound basis for attributing such disability to service may serve as a basis for a grant of service connection for a hearing loss disability. See Hensley, 5 Vet. App. at 159. However, even considering that sensorineural hearing loss is a chronic disease under 3.309(a), here, there are no post-service treatment records that document a hearing loss disability within one year following service discharge. Therefore, the evidence weighs against the Veteran's disability qualifying for the chronic disease presumption under 3.309(a).

As to a nexus to service, the Veteran has submitted a private medical opinion from February 2010 discussing the Veteran's symptoms of needing higher volumes on the television, struggling to hear conversations and his inability to gage the volume of his voice due to his hearing disability. The opinion also relays that the Veteran's exposure to high frequency arm fire is more probable than not the cause of his hearing. 

In the December 2016 VA audiological evaluation report, the examiner, in finding that the Veteran's current bilateral hearing loss disability did not have its onset in service, noted that there was no significant change when comparing the pre-induction with the separation test. Additionally, the examiner wrote that medical literature indicates that exposures to high intensity noise levels can cause permanent or progressive hearing loss during prolonged periods of exposure. She added that no retroactive hearing effects were expected years after being exposed to high intensity noise. She concluded that it was highly probable that the Veteran's current bilateral hearing loss disability was due to presbycusis or hearing loss expected as a normal aging process. 

Prior VA audiological opinions had reached the same conclusion that the current hearing loss disability was not related to service without addressing whether there was a threshold shift.

The Board finds that the VA opinions outweigh the private opinion. For example, the private physician did not address the Veteran's service treatment records, which had hearing tests done at entrance and separation and showed the Veteran's denial of having hearing loss at service discharge. This physician based the opinion on the conclusion that the Veteran had prolonged exposure to noises of high intensity without any discussion regarding what the contemporaneous service treatment records documented. The VA opinions, however, addressed that specific allegation by the private physician and said that medical literature does not support retroactive hearing effects, as the December 2016 VA examiner recognized that the Veteran did not have hearing loss at service discharge nor was there a significant shift in the Veteran's hearing from entrance to separation. As stated above, prior opinions had made the same conclusion without addressing threshold shifts. The VA opinions are more-informed opinions since the examiners reviewed the contemporaneous records from the Veteran's service, and the Board accords these opinions high probative value, particularly the December 2016 one because the examiner acknowledged the Veteran's threshold shifts in the Veteran's hearing. 

In conclusion, the most probative evidence of record weighs against the Veteran's claim of service connection for bilateral hearing loss disability. As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved, and the claim is denied. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. TDIU

A total disability rating based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2016). In this case, the Veteran does not meet the minimum disability requirements for a TDIU under 38 C.F.R. § 4.16(a) (2016).

The Veteran does not have any service-connected disabilities. Therefore, as it must be a service-connected disability or service-connected disabilities that prevents the Veteran from securing substantial and gainful employment, the Veteran's disability does not meet the necessary schedular criteria for TDIU. Therefore, the Veteran's claim for TDIU is denied. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to a total rating on the basis of individual unemployability (TDIU) is denied.



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


